HATHAWAY, Chief Judge,
specially concurring.
I specially concur. The fact that the business is a community asset is sufficient to establish the right to control in both spouses, and thus make both of them employers for purposes of the workers’ compensation statutes. That Richard Dalton may have relinquished his right to control to his wife, and that she acted as agent for the community, does not alter his status as an employer. See Conner v. El Paso Natural Gas Co., 123 Ariz. 291, 599 P.2d 247 (App.1979).